Citation Nr: 1113160	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to July 1975.  The Veteran died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2008 rating decision, the RO adjudicated the claim as service connection for cause of death.  Subsequently, in January 2009 correspondence the appellant's representative indicated that the claim was based on 38 U.S.C.A. § 1151, and was not a general claim for Dependency Indemnity Compensation (DIC) based on the cause of the Veteran's death.  Thereafter the RO issued the March 2009 rating decision, denying entitlement to DIC under 38 U.S.C.A. § 1151.  The appellant submitted notices of disagreement as to both the July 2008 and March 2009 rating decisions and the RO issued a statement of the case (SOC) in September 2009.  

Unfortunately, the September 2009 SOC did not provide the laws or regulations for a claim pursuant to 38 U.S.C.A. § 1151 and did not address the criteria for compensation pursuant to 38 U.S.C.A. § 1151 in the Reasons and Bases section pursuant to 38 C.F.R. § 19.29.  Accordingly, this case must be remanded to the RO so that the RO may specifically consider 38 U.S.C.A. § 1151 in a supplemental statement of the case (SSOC).  

In her claim for compensation under 38 U.S.C.A. § 1151, the appellant contends that her husband received negligent care from VA in untimely diagnosing the Veteran's fatal metastatic carcinoma which, according to a January 2008 VA treatment record, was most likely of lung origin.

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a veteran received care, treatment, or examination and that he died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

VA outpatient treatment records show that a spot was found on the Veteran's chest X-ray in March 2000.  It was recommended that the chest X-ray be repeated in three months.  The appellant contends that neither she nor the Veteran were made aware of this information, nor was a follow-up appointment made.  VA treatment records show that the appellant called in March 2000 regarding the Veteran's lab and X-ray results.  She was informed that the Veteran's lab results were within normal limits as well as those slightly abnormal.  A repeat chest X-ray was recommended in three months.  In July 2001 the Veteran called regarding the results of a magnetic resonance imaging (MRI) scan of the chest.  He was informed that the results were abnormal and that his physician would be notified to discuss the results with him.  In March 2002 the appellant was notified that the Veteran's chest X-rays were normal and labs were within normal limits as well as those that were slightly abnormal.  

It appears that the Veteran was first diagnosed with metastatic cancer in January 2008.  Private treatment records from January 2008 show a painful tender mass on the lower back of cancerous tissue.  As above, a January 2008 VA treatment record shows a diagnosis of metastatic carcinoma, was most likely of lung origin.  The Veteran died in February 2008, shortly after this diagnosis.  The death certificate shows the cause of death to be carcinoma of undetermined origin.  

Given the appellant's assertions and the above evidence, a VA medical opinion is required.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA physician to obtain a medical opinion as to whether VA was negligent in failing to timely diagnosis the Veteran's ultimately fatal metastatic carcinoma given the Veteran's abnormal chest X-ray in March 2000 and abnormal MRI in July 2001 and, if so, whether this negligence resulted in the Veteran's death.  

In providing the requested opinion, the examiner should specifically comment on the following:  

Is it at least as likely as not that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in rendering treatment to the Veteran in connection with his lung condition; or was an event not reasonably foreseeable.

In addressing this question, the examiner should address whether VA failed to timely diagnosis the Veteran's ultimately fatal metastatic carcinoma given the Veteran's abnormal chest X-ray in March 2000 and abnormal MRI in July 2001 and, if so, whether VA hospital care or medical treatment caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent 

A complete rationale for all opinions expressed should be given.

2.  After completing any additional necessary development the AMC/RO should readjudicate the appeal.  If the claim is still denied the AMC/RO must furnish the appellant and her representative with an SSOC and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


